
	

115 S1259 IS: Commodity Program Improvement Act of 2017
U.S. Senate
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1259
		IN THE SENATE OF THE UNITED STATES
		
			May 25, 2017
			Mr. Thune introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To improve and extend agricultural commodity programs, and for other purposes.
	
	
		1.Short title; table of contents
 (a)In generalThis Act may be cited as the Commodity Program Improvement Act of 2017.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents. Sec. 2. Definitions. TITLE I—Commodity Policy Sec. 101. Base acres. Sec. 102. Payment yields. Sec. 103. Payment acres. Sec. 104. Producer election. Sec. 105. Price loss coverage. Sec. 106. Agriculture risk coverage. Sec. 107. Producer agreements. TITLE II—Marketing Loans Sec. 201. Availability of nonrecourse marketing assistance loans for loan commodities. Sec. 202. Loan rates for nonrecourse marketing assistance loans. Sec. 203. Term of loans. Sec. 204. Repayment of loans. Sec. 205. Loan deficiency payments. Sec. 206. Payments in lieu of loan deficiency payments for grazed acreage. Sec. 207. Special marketing loan provisions for upland cotton. Sec. 208. Special competitive provisions for extra long staple cotton. Sec. 209. Availability of recourse loans for high moisture feed grains and seed cotton. Sec. 210. Adjustments of loans. TITLE III—Administration Sec. 301. Administration generally. Sec. 302. Suspension of permanent price support authority. Sec. 303. Conforming amendments.  2.DefinitionsIn this Act:
 (1)Actual crop revenueThe term actual crop revenue, with respect to a covered commodity for a crop year, means the amount determined by the Secretary under section 106(b).
 (2)Agriculture risk coverageThe term agriculture risk coverage means coverage provided under section 106. (3)Agriculture risk coverage guaranteeThe term agriculture risk coverage guarantee, with respect to a covered commodity for a crop year, means the amount determined by the Secretary under section 106(c).
 (4)Base acresThe term base acres means the number of acres on a farm designated as base acres pursuant to part II of subtitle A of title I of the Agricultural Act of 2014 (7 U.S.C. 9011 et seq.) for the 2018 crop year.
 (5)County coverageThe term county coverage means agriculture risk coverage selected under section 104(b)(1) to be obtained at the county level.
 (6)Covered commodityThe term covered commodity means wheat, oats, and barley (including wheat, oats, and barley used for haying and grazing), corn, grain sorghum, long grain rice, medium grain rice, pulse crops, soybeans, other oilseeds, and peanuts.
 (7)Effective priceThe term effective price, with respect to a covered commodity for a crop year, means the price calculated by the Secretary under section 105(b) to determine whether price loss coverage payments are required to be provided for that crop year.
 (8)Extra long staple cottonThe term extra long staple cotton means cotton that— (A)is produced from pure strain varieties of the Barbadense species or any hybrid of the species, or other similar types of extra long staple cotton, designated by the Secretary, having characteristics needed for various end uses for which United States upland cotton is not suitable and grown in irrigated cotton-growing regions of the United States designated by the Secretary or other areas designated by the Secretary as suitable for the production of the varieties or types; and
 (B)is ginned on a roller-type gin or, if authorized by the Secretary, ginned on another type gin for experimental purposes.
 (9)Individual coverageThe term individual coverage means agriculture risk coverage selected under section 104(b)(2) to be obtained at the farm level.
 (10)Medium grain riceThe term medium grain rice includes short grain rice and temperate japonica rice. (11)Other oilseedThe term other oilseed means a crop of sunflower seed, rapeseed, canola, safflower, flaxseed, mustard seed, crambe, sesame seed, or any oilseed designated by the Secretary.
 (12)Payment acresThe term payment acres, with respect to the provision of price loss coverage payments and agriculture risk coverage payments, means the number of acres determined for a farm under section 103.
 (13)Payment yieldThe term payment yield, for a farm for a covered commodity, means— (A)the yield used to make payments pursuant to section 1104 or 1304 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8714, 8754), as in effect on September 30, 2013; or
 (B)the yield established under section 102. (14)Price loss coverageThe term price loss coverage means coverage provided under section 105.
			(15)Producer
 (A)In generalThe term producer means an owner, operator, landlord, tenant, or sharecropper that shares in the risk of producing a crop and is entitled to share in the crop available for marketing from the farm, or would have shared had the crop been produced.
 (B)Hybrid seedIn determining whether a grower of hybrid seed is a producer, the Secretary shall— (i)not take into consideration the existence of a hybrid seed contract; and
 (ii)ensure that program requirements do not adversely affect the ability of the grower to receive a payment under this Act.
 (16)Pulse cropThe term pulse crop means dry peas, lentils, small chickpeas, and large chickpeas. (17)Reference priceThe term reference price, with respect to a covered commodity for a crop year, means the following:
 (A)For wheat, $5.50 per bushel. (B)For corn, $3.70 per bushel.
 (C)For grain sorghum, $3.95 per bushel. (D)For barley, $4.95 per bushel.
 (E)For oats, $2.40 per bushel. (F)For long grain rice, $14.00 per hundredweight.
 (G)For medium grain rice, $14.00 per hundredweight. (H)For soybeans, $8.40 per bushel.
 (I)For other oilseeds, $20.15 per hundredweight. (J)For peanuts, $535.00 per ton.
 (K)For dry peas, $11.00 per hundredweight. (L)For lentils, $19.97 per hundredweight.
 (M)For small chickpeas, $19.04 per hundredweight. (N)For large chickpeas, $21.54 per hundredweight.
 (18)SecretaryThe term Secretary means the Secretary of Agriculture. (19)StateThe term State means—
 (A)a State; (B)the District of Columbia;
 (C)the Commonwealth of Puerto Rico; and (D)any other territory or possession of the United States.
 (20)Temperate japonica riceThe term temperate japonica rice means rice that is grown in high altitudes or temperate regions of high latitudes with cooler climate conditions, in the Western United States, as determined by the Secretary, for the purpose of—
 (A)the update of base acres under section 101; (B)the establishment of a reference price (as required under section 105(g)) and an effective price pursuant to section 105; and
 (C)the determination of the actual crop revenue and agriculture risk coverage guarantee pursuant to section 106.
 (21)Transitional yieldThe term transitional yield has the meaning given the term in section 502(b) of the Federal Crop Insurance Act (7 U.S.C. 1502(b)).
 (22)United StatesThe term United States, when used in a geographical sense, means all of the States. (23)United States premium factorThe term United States Premium Factor means the percentage by which the difference in the United States loan schedule premiums for Strict Middling (SM) 11/8-inch upland cotton and for Middling (M) 13/32-inch upland cotton exceeds the difference in the applicable premiums for comparable international qualities.
 (24)Updated base acresThe term updated base acres, with respect to a covered commodity on a farm, means the number of base acres updated by the Secretary under section 101.
			ICommodity Policy
			101.Base acres
				(a)Mandatory one-Time update of base acres
 (1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall update base acres on a farm for the 2019 crop year in accordance with this section.
 (2)Mandatory updateFor the purpose of applying this title to covered commodities, the Secretary shall determine the updated base acres on a farm by updating all of the base acres for covered commodities on the farm among those covered commodities planted on the farm at any time during the 2014 through 2017 crop years.
 (3)Update formulaThe updated base acres among covered commodities on a farm shall be the proportion that— (A)the 4-year average of—
 (i)the acreage planted on the farm to each covered commodity for harvest, grazing, haying, silage, or other similar purposes for the 2014 through 2017 crop years; and
 (ii)any acreage on the farm that the producers were prevented from planting during the 2014 through 2017 crop years to that covered commodity because of drought, flood, or other natural disaster, or other condition beyond the control of the producers, as determined by the Secretary; bears to
 (B)the 4-year average of— (i)the acreage planted on the farm to all covered commodities for harvest, grazing, haying, silage, or other similar purposes for the 2014 through 2017 crop years; and
 (ii)any acreage on the farm that the producers were prevented from planting during the 2014 through 2017 crop years to covered commodities because of drought, flood, or other natural disaster, or other condition beyond the control of the producers, as determined by the Secretary.
 (4)Inclusion of all 4 years in averageFor the purpose of determining a 4-year acreage average under paragraph (3) for a farm, the Secretary shall not exclude any crop year in which a covered commodity was not planted.
 (5)Treatment of multiple planting or prevented plantingFor the purpose of determining under paragraph (3) the acreage on a farm that producers planted or were prevented from planting during the 2014 through 2017 crop years to covered commodities, if the acreage that was planted or prevented from being planted was devoted to another covered commodity in the same crop year (other than a covered commodity produced under an established practice of double cropping), the owner—
 (A)may elect the commodity to be used for that crop year in determining the 4-year average; but
 (B)may not include both the initial commodity and the subsequent commodity.
						(b)Adjustment of base acres
 (1)In generalNotwithstanding the update of base acres under subsection (a), the Secretary shall provide for an adjustment, as appropriate, in the updated base acres for covered commodities for a farm whenever any of the following circumstances occur:
 (A)A conservation reserve contract entered into under section 1231 of the Food Security Act of 1985 (16 U.S.C. 3831) with respect to the farm expires or is voluntarily terminated.
 (B)Cropland is released from coverage under a conservation reserve contract by the Secretary. (C)The producer has eligible oilseed acreage as the result of the Secretary designating additional oilseeds, which shall be determined in the same manner as eligible oilseed acreage under section 1101(a)(1)(D) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8711(a)(1)(D)).
 (2)Special conservation reserve acreage payment rulesFor the crop year in which an updated base acres adjustment under subparagraph (A) or (B) of paragraph (1) is first made, the owner of the farm shall elect to receive price loss coverage or agriculture risk coverage with respect to the acreage added to the farm under this subsection or a prorated payment under the conservation reserve contract, but not both.
					(c)Prevention of excess updated base acres
 (1)Required reductionIf the updated base acres for a farm exceeds the actual cropland acreage of the farm, the Secretary shall reduce the updated base acres for one or more covered commodities for the farm so that the sum of the base acres and the other acreage described in paragraph (2) does not exceed the actual cropland acreage of the farm.
 (2)Other acreageThe other acreage referred to in paragraph (1) is the following: (A)Any acreage on the farm enrolled in the conservation reserve program or wetlands reserve program (or successor programs) under chapter 1 of subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3830 et seq.).
 (B)Any other acreage on the farm enrolled in a Federal conservation program for which payments are made in exchange for not producing an agricultural commodity on the acreage.
 (C)If the Secretary designates additional oilseeds, any eligible oilseed acreage, which shall be determined in the same manner as eligible oilseed acreage under subsection (b)(1)(C).
 (3)Selection of acresThe Secretary shall give the owner of the farm the opportunity to select the updated base acres for a covered commodity for the farm against which the reduction required by paragraph (1) will be made.
 (4)Exception for double-cropped acreageIn applying paragraph (1), the Secretary shall make an exception in the case of double cropping, as determined by the Secretary.
					(d)Reduction in updated base acres
					(1)Reduction at option of owner
 (A)In generalThe owner of a farm may reduce, at any time, the updated base acres for any covered commodity for the farm.
 (B)Effect of reductionA reduction under subparagraph (A) shall be permanent and made in a manner prescribed by the Secretary.
						(2)Required action by Secretary
 (A)In generalThe Secretary shall proportionately reduce updated base acres on a farm for land that has been subdivided and developed for multiple residential units or other nonfarming uses if the size of the tracts and the density of the subdivision is such that the land is unlikely to return to the previous agricultural use, unless the producers on the farm demonstrate that the land—
 (i)remains devoted to commercial agricultural production; or (ii)is likely to be returned to the previous agricultural use.
 (B)RequirementThe Secretary shall establish procedures to identify land described in subparagraph (A). 102.Payment yields (a)Effect of lack of payment yieldIn the case of a covered commodity on a farm for which updated base acres have been established, if no payment yield is otherwise established for the covered commodity on the farm, the Secretary shall establish an appropriate payment yield for the covered commodity on the farm under subsection (b).
				(b)Use of similarly situated farms
 (1)In generalTo establish an appropriate payment yield for a covered commodity on a farm as required by subsection (a), the Secretary shall take into consideration the farm program payment yields applicable to that covered commodity for similarly situated farms.
 (2)Applicability of other lawsThe use of any data described in paragraph (1) in an appeal, by the Secretary or by the producer, shall not be subject to any other provision of law.
					103.Payment acres
				(a)Determination of payment acres
 (1)General ruleFor the purpose of price loss coverage and agriculture risk coverage when county coverage has been selected, subject to subsection (c), the payment acres for each covered commodity on a farm shall be equal to 85 percent of the updated base acres for the covered commodity on the farm.
 (2)Effect of individual coverageIn the case of agriculture risk coverage when individual coverage has been selected, subject to subsection (c), the payment acres for a farm shall be equal to 65 percent of the updated base acres for all of the covered commodities on the farm.
					(b)Effect of minimal payment acres
 (1)Prohibition on paymentsNotwithstanding any other provision of this Act, a producer on a farm may not receive price loss coverage payments or agriculture risk coverage payments if the sum of the updated base acres on the farm is 10 acres or less, as determined by the Secretary.
 (2)ExceptionsParagraph (1) does not apply to a producer that is— (A)a socially disadvantaged farmer or rancher (as defined in section 355(e) of the Consolidated Farm and Rural Development Act (7 U.S.C. 2003(e))); or
 (B)a limited resource farmer or rancher, as defined by the Secretary. (c)Effect of planting fruits and vegetables (1)Reduction requiredIn the manner provided in this subsection, payment acres on a farm shall be reduced in any crop year in which fruits, vegetables (other than mung beans and pulse crops), or wild rice have been planted on updated base acres on a farm.
 (2)Price loss coverage and county coverageIn the case of price loss coverage payments and agricultural risk coverage payments using county coverage, the reduction under paragraph (1) shall be the amount equal to the updated base acres planted to crops referred to in that paragraph in excess of 15 percent of updated base acres.
 (3)Individual coverageIn the case of agricultural risk coverage payments using individual coverage, the reduction under paragraph (1) shall be the amount equal to the updated base acres planted to crops referred to in that paragraph in excess of 35 percent of updated base acres.
 (4)Reduction exceptionsNo reduction to payment acres shall be made under this subsection if— (A)cover crops or crops referred to in paragraph (1) are grown solely for conservation purposes and not harvested for use or sale, as determined by the Secretary; or
 (B)in any region in which there is a history of double-cropping covered commodities with crops referred to in paragraph (1) and those crops were so double-cropped on the updated base acres, as determined by the Secretary.
						104.Producer election
 (a)Election requiredFor the 2019 through 2024 crop years, all of the producers on a farm shall make a one-time, irrevocable election to obtain—
 (1)price loss coverage on a covered commodity-by-covered-commodity basis; or (2)agriculture risk coverage.
 (b)Coverage optionsIn the election under subsection (a), the producers on a farm that elect under paragraph (2) of that subsection to obtain agriculture risk coverage shall unanimously select whether to receive agriculture risk coverage payments based on—
 (1)county coverage applicable on a covered commodity-by-covered-commodity basis; or (2)individual coverage applicable to all of the covered commodities on the farm.
 (c)Effect of failure To make unanimous electionIf all the producers on a farm fail to make a unanimous election under subsection (a) for the 2019 crop year—
 (1)the Secretary shall not make any payments with respect to the farm for the 2019 crop year under this title; and
 (2)the producers on the farm shall be deemed to have elected price loss coverage for all covered commodities on the farm for the 2020 through 2024 crop years.
 (d)Effect of selection of county coverageIf all the producers on a farm select county coverage for a covered commodity, the Secretary may not make price loss coverage payments to the producers on the farm with respect to that covered commodity.
 (e)Effect of selection of individual coverageIf all the producers on a farm select individual coverage, in addition to the selection and election under this section applying to each producer on the farm, the Secretary shall consider, for purposes of making the calculations required by subsections (b)(2) and (c)(3) of section 106, the share of the producer of all farms in the same State—
 (1)in which the producer has an interest; and (2)for which individual coverage has been selected.
 (f)Prohibition on reconstitutionThe Secretary shall ensure that producers on a farm do not reconstitute the farm to void or change an election or selection made under this section.
				105.Price loss coverage
 (a)Price loss coverage paymentsIf all of the producers on a farm make the election under subsection (a) of section 104 to obtain price loss coverage or, subject to subsection (c)(1) of that section, are deemed to have made that election under subsection (c)(2) of that section, the Secretary shall make price loss coverage payments to producers on the farm on a covered commodity-by-covered-commodity basis if the Secretary determines that, for any of the 2019 through 2024 crop years—
 (1)the effective price for the covered commodity for the crop year; is less than (2)the reference price for the covered commodity for the crop year.
 (b)Effective priceThe effective price for a covered commodity for a crop year shall be the higher of— (1)the national average market price received by producers during the 12-month marketing year for the covered commodity, as determined by the Secretary; or
 (2)the national average loan rate for a marketing assistance loan for the covered commodity in effect for that crop year under title II.
 (c)Payment rateThe payment rate shall be equal to the difference between— (1)the reference price for the covered commodity; and
 (2)the effective price determined under subsection (b) for the covered commodity. (d)Payment amountIf price loss coverage payments are required to be provided under this section for any of the 2019 through 2024 crop years for a covered commodity, the amount of the price loss coverage payment to be paid to the producers on a farm for the crop year shall be equal to the product obtained by multiplying—
 (1)the payment rate for the covered commodity under subsection (c); (2)the payment yield for the covered commodity; and
 (3)the payment acres for the covered commodity. (e)Time for paymentsIf the Secretary determines under this section that price loss coverage payments are required to be provided for the covered commodity, the payments shall be made beginning October 1, or as soon as practicable thereafter, after the end of the applicable marketing year for the covered commodity.
 (f)Effective price for barleyIn determining the effective price for barley under subsection (b), the Secretary shall use the all-barley price.
 (g)Reference price for temperate japonica riceThe Secretary shall provide a reference price with respect to temperate japonica rice in an amount equal to 115 percent of the amount established in subparagraphs (F) and (G) of section 2(17) in order to reflect price premiums.
				106.Agriculture risk coverage
 (a)Agriculture risk coverage paymentsIf all of the producers on a farm make the election under section 104(a) to obtain agriculture risk coverage, the Secretary shall make agriculture risk coverage payments based on the physical location of the farm to producers on the farm if the Secretary determines that, for any of the 2019 through 2024 crop years—
 (1)the actual crop revenue determined under subsection (b) for the crop year; is less than (2)the agriculture risk coverage guarantee determined under subsection (c) for the crop year.
					(b)Actual crop revenue
 (1)County coverageIn the case of county coverage, the amount of the actual crop revenue for a county for a crop year of a covered commodity shall be equal to the product obtained by multiplying—
 (A)the actual average county yield per planted acre for the covered commodity, as determined by the Secretary; and
 (B)the higher of— (i)the national average market price received by producers during the 12-month marketing year for the covered commodity, as determined by the Secretary; or
 (ii)the national average loan rate for a marketing assistance loan for the covered commodity in effect for that crop year under title II.
 (2)Individual coverageIn the case of individual coverage, the amount of the actual crop revenue for a producer on a farm for a crop year shall be based on the share of the producer of all covered commodities planted on all farms for which individual coverage has been selected and in which the producer has an interest, to be determined by the Secretary as follows:
 (A)For each covered commodity, the product obtained by multiplying— (i)the total production of the covered commodity on those farms, as determined by the Secretary; and
 (ii)the higher of— (I)the national average market price received by producers during the 12-month marketing year, as determined by the Secretary; or
 (II)the national average loan rate for a marketing assistance loan for the covered commodity in effect for that crop year under title II.
 (B)The sum of the amounts determined under subparagraph (A) for all covered commodities on those farms.
 (C)The quotient obtained by dividing— (i)the amount determined under subparagraph (B); by
 (ii)the total planted acres of all covered commodities on those farms.
							(c)Agriculture risk coverage guarantee
 (1)In generalThe agriculture risk coverage guarantee for a crop year for a covered commodity shall be equal to 86 percent of the benchmark revenue.
 (2)Benchmark revenue for county coverageIn the case of county coverage, the benchmark revenue shall be the product obtained by multiplying— (A)subject to paragraph (4), the average historical county yield, as determined by the Secretary, for the most recent 5 crop years, excluding each of the crop years with the highest and lowest yields; and
 (B)subject to paragraph (5), the national average market price received by producers during the 12-month marketing year for the most recent 5 crop years, excluding each of the crop years with the highest and lowest prices.
 (3)Benchmark revenue for individual coverageIn the case of individual coverage, the benchmark revenue for a producer on a farm for a crop year shall be based on the share of the producer of all covered commodities planted on all farms for which individual coverage has been selected and in which the producer has an interest, to be determined by the Secretary as follows:
 (A)For each covered commodity for each of the most recent 5 crop years, the product obtained by multiplying—
 (i)subject to paragraph (4), the yield per planted acre for the covered commodity on those farms, as determined by the Secretary; and
 (ii)subject to paragraph (5), the national average market price received by producers during the 12-month marketing year.
 (B)For each covered commodity, the average of the revenues determined under subparagraph (A) for the most recent 5 crop years, excluding each of the crop years with the highest and lowest revenues.
 (C)For each of the 2019 through 2024 crop years, the sum of the amounts determined under subparagraph (B) for all covered commodities on those farms, but adjusted to reflect the proportion that—
 (i)the total number of acres planted on those farms to a covered commodity; bears to
 (ii)the total number of acres of all covered commodities planted on those farms.
 (4)Yield conditionsIf the yield per planted acre for the covered commodity or historical county yield per planted acre for the covered commodity for any of the 5 most recent crop years, as determined by the Secretary, is less than 70 percent of the transitional yield, as determined by the Secretary, the amounts used for any of those years in paragraph (2)(A) or (3)(A)(i) shall be 70 percent of the transitional yield.
 (5)Reference priceIf the national average market price received by producers during the 12-month marketing year for any of the 5 most recent crop years is lower than the reference price for the covered commodity, the Secretary shall use the reference price for any of those years for the amounts in paragraph (2)(B) or (3)(A)(ii).
 (d)Payment rateThe payment rate for a covered commodity, in the case of county coverage, or a farm, in the case of individual coverage, shall be equal to the lesser of—
 (1)the amount that— (A)the agriculture risk coverage guarantee for the crop year applicable under subsection (c); exceeds
 (B)the actual crop revenue for the crop year applicable under subsection (b); or (2)10 percent of the benchmark revenue for the crop year applicable under subsection (c).
 (e)Payment amountIf agriculture risk coverage payments are required to be paid for any of the 2019 through 2024 crop years, the amount of the agriculture risk coverage payment for the crop year shall be determined by multiplying—
 (1)the payment rate determined under subsection (d); and (2)the payment acres.
 (f)Time for paymentsIf the Secretary determines that agriculture risk coverage payments are required to be provided for the covered commodity, payments shall be made beginning October 1, or as soon as practicable thereafter, after the end of the applicable marketing year for the covered commodity.
 (g)Additional duties of the SecretaryIn providing agriculture risk coverage, the Secretary shall— (1)to the maximum extent practicable, use all available information and analysis, including data mining, to check for anomalies in the determination of agriculture risk coverage payments;
 (2)to the maximum extent practicable, calculate a separate actual crop revenue and agriculture risk coverage guarantee for irrigated and nonirrigated covered commodities;
 (3)in the case of individual coverage, assign an average yield for a farm on the basis of the yield history of representative farms in the State, region, or crop reporting district, as determined by the Secretary, if the Secretary determines that the farm has planted acreage in a quantity that is insufficient to calculate a representative average yield for the farm; and
 (4)in the case of county coverage, assign an actual or benchmark county yield for each planted acre for the crop year for the covered commodity on the basis of the yield history of representative farms in the State, region, or crop reporting district, as determined by the Secretary, if—
 (A)the Secretary cannot establish the actual or benchmark county yield for each planted acre for a crop year for a covered commodity in the county in accordance with subsection (b)(1) or (c)(2); or
 (B)the yield determined under subsection (b)(1) or (c)(2) is an unrepresentative average yield for the county, as determined by the Secretary.
						107.Producer agreements
				(a)Compliance with certain requirements
 (1)RequirementsBefore the producers on a farm may receive payments under this title with respect to the farm, the producers shall agree, during the crop year for which the payments are made and in exchange for the payments—
 (A)to comply with applicable conservation requirements under subtitle B of title XII of the Food Security Act of 1985 (16 U.S.C. 3811 et seq.);
 (B)to comply with applicable wetland protection requirements under subtitle C of title XII of that Act (16 U.S.C. 3821 et seq.);
 (C)to effectively control noxious weeds and otherwise maintain the land in accordance with sound agricultural practices, as determined by the Secretary; and
 (D)to use the land on the farm, in a quantity equal to the attributable updated base acres for the farm and any updated base acres for an agricultural or conserving use, and not for a nonagricultural commercial, industrial, or residential use, as determined by the Secretary.
 (2)ComplianceThe Secretary may issue such rules as the Secretary considers necessary to ensure producer compliance with paragraph (1).
 (3)ModificationAt the request of the transferee or owner, the Secretary may modify the requirements of this subsection if the modifications are consistent with the objectives of this subsection, as determined by the Secretary.
					(b)Transfer or change of interest in farm
					(1)Termination
 (A)In generalExcept as provided in paragraph (2), a transfer of (or change in) the interest of the producers on a farm for which payments under this title are provided shall result in the termination of the payments, unless the transferee or owner of the acreage agrees to assume all obligations under subsection (a).
 (B)Effective dateThe termination shall take effect on the date determined by the Secretary. (2)ExceptionIf a producer entitled to a payment under this title dies, becomes incompetent, or is otherwise unable to receive the payment, the Secretary shall make the payment in accordance with rules issued by the Secretary.
 (c)Acreage reportsAs a condition on the receipt of any benefits under this Act, the Secretary shall require producers on a farm to submit to the Secretary annual acreage reports with respect to all cropland on the farm.
 (d)Production reportsAs an additional condition on receiving agriculture risk coverage payments for individual coverage, the Secretary shall require a producer on a farm to submit to the Secretary annual production reports with respect to all covered commodities produced on all farms in the same State—
 (1)in which the producer has an interest; and (2)for which individual coverage has been selected.
 (e)Effect of inaccurate reportsNo penalty with respect to benefits under this Act shall be assessed against a producer on a farm for an inaccurate acreage or production report unless the Secretary determines that the producer on the farm knowingly and willfully falsified the acreage or production report.
 (f)Tenants and sharecroppersIn carrying out this title, the Secretary shall provide adequate safeguards to protect the interests of tenants and sharecroppers.
 (g)Sharing of paymentsThe Secretary shall provide for the sharing of payments made under this title among the producers on a farm on a fair and equitable basis.
				IIMarketing Loans
			201.Availability of nonrecourse marketing assistance loans for loan commodities
 (a)Definition of loan commodityIn this title, the term loan commodity means wheat, corn, grain sorghum, barley, oats, upland cotton, extra long staple cotton, long grain rice, medium grain rice, peanuts, soybeans, other oilseeds, graded wool, nongraded wool, mohair, honey, dry peas, lentils, small chickpeas, and large chickpeas.
				(b)Nonrecourse loans available
 (1)In generalFor each of the 2019 through 2024 crops of each loan commodity, the Secretary shall make available to producers on a farm nonrecourse marketing assistance loans for loan commodities produced on the farm.
 (2)Terms and conditionsThe marketing assistance loans shall be made under terms and conditions that are prescribed by the Secretary and at the loan rate established under section 202 for the loan commodity.
 (c)Eligible productionThe producers on a farm shall be eligible for a marketing assistance loan under subsection (b) for any quantity of a loan commodity produced on the farm.
 (d)Compliance with conservation and wetlands requirementsAs a condition of the receipt of a marketing assistance loan under subsection (b), the producer shall comply with applicable conservation requirements under subtitle B of title XII of the Food Security Act of 1985 (16 U.S.C. 3811 et seq.) and applicable wetland protection requirements under subtitle C of title XII of that Act (16 U.S.C. 3821 et seq.) during the term of the loan.
				(e)Special rules for peanuts
 (1)In generalThis subsection shall apply only to producers of peanuts. (2)Options for obtaining loanA marketing assistance loan under this section, and loan deficiency payments under section 205, may be obtained at the option of the producers on a farm through—
 (A)a designated marketing association or marketing cooperative of producers that is approved by the Secretary; or
 (B)the Farm Service Agency. (3)Storage of loan peanutsAs a condition on the approval by the Secretary of an individual or entity to provide storage for peanuts for which a marketing assistance loan is made under this section, the individual or entity shall agree—
 (A)to provide the storage on a nondiscriminatory basis; and (B)to comply with such additional requirements as the Secretary considers appropriate to accomplish the purposes of this section and promote fairness in the administration of the benefits of this section.
						(4)Storage, handling, and associated costs
 (A)In generalTo ensure proper storage of peanuts for which a loan is made under this section, the Secretary shall pay handling and other associated costs (other than storage costs) incurred at the time at which the peanuts are placed under loan, as determined by the Secretary.
 (B)Redemption and forfeitureThe Secretary shall— (i)require the repayment of handling and other associated costs paid under subparagraph (A) for all peanuts pledged as collateral for a loan that is redeemed under this section; and
 (ii)pay storage, handling, and other associated costs for all peanuts pledged as collateral that are forfeited under this section.
 (5)MarketingA marketing association or cooperative may market peanuts for which a loan is made under this section in any manner that conforms to consumer needs, including the separation of peanuts by type and quality.
 (6)Reimbursable agreements and payment of administrative expensesThe Secretary may implement any reimbursable agreements or provide for the payment of administrative expenses under this subsection only in a manner that is consistent with those activities in regard to other loan commodities.
					202.Loan rates for nonrecourse marketing assistance loans
 (a)In generalFor purposes of each of the 2019 through 2024 crop years, the loan rate for a marketing assistance loan under section 201 for a loan commodity shall be equal to the following:
 (1)In the case of wheat, $2.94 per bushel. (2)In the case of corn, $1.95 per bushel.
 (3)In the case of grain sorghum, $1.95 per bushel. (4)In the case of barley, $1.95 per bushel.
 (5)In the case of oats, $1.39 per bushel. (6)In the case of base quality of upland cotton, for each of the 2019 through 2024 crop years, the simple average of the adjusted prevailing world price for the 2 immediately preceding marketing years, as determined by the Secretary and announced October 1 preceding the next domestic plantings, but in no case less than $0.45 per pound or more than $0.52 per pound.
 (7)In the case of extra long staple cotton, $0.7977 per pound. (8)In the case of long grain rice, $6.50 per hundredweight.
 (9)In the case of medium grain rice, $6.50 per hundredweight. (10)In the case of soybeans, $5.00 per bushel.
 (11)In the case of other oilseeds, $10.09 per hundredweight for each of the following kinds of oilseeds:
 (A)Sunflower seed. (B)Rapeseed.
 (C)Canola. (D)Safflower.
 (E)Flaxseed. (F)Mustard seed.
 (G)Crambe. (H)Sesame seed.
 (I)Other oilseeds designated by the Secretary. (12)In the case of dry peas, $5.40 per hundredweight.
 (13)In the case of lentils, $11.28 per hundredweight. (14)In the case of small chickpeas, $7.43 per hundredweight.
 (15)In the case of large chickpeas, $11.28 per hundredweight. (16)In the case of graded wool, $1.15 per pound.
 (17)In the case of nongraded wool, $0.40 per pound. (18)In the case of mohair, $4.20 per pound.
 (19)In the case of honey, $0.69 per pound. (20)In the case of peanuts, $355 per ton.
 (b)Single county loan rate for other oilseedsThe Secretary shall establish a single loan rate in each county for each kind of other oilseeds described in subsection (a)(11).
				203.Term of loans
 (a)Term of loanIn the case of each loan commodity, a marketing assistance loan under section 201 shall have a term of 9 months beginning on the first day of the first month after the month in which the loan is made.
 (b)Extensions prohibitedThe Secretary may not extend the term of a marketing assistance loan for any loan commodity. 204.Repayment of loans (a)General ruleThe Secretary shall permit the producers on a farm to repay a marketing assistance loan under section 201 for a loan commodity (other than upland cotton, long grain rice, medium grain rice, extra long staple cotton, peanuts and confectionery and each other kind of sunflower seed (other than oil sunflower seed)) at a rate that is the lesser of—
 (1)the loan rate established for the commodity under section 202, plus interest (determined in accordance with section 163 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7283));
 (2)a rate (as determined by the Secretary) that— (A)is calculated based on average market prices for the loan commodity during the preceding 30-day period; and
 (B)will minimize discrepancies in marketing loan benefits across State boundaries and across county boundaries; or
 (3)a rate that the Secretary may develop using alternative methods for calculating a repayment rate for a loan commodity that the Secretary determines will—
 (A)minimize potential loan forfeitures; (B)minimize the accumulation of stocks of the commodity by the Federal Government;
 (C)minimize the cost incurred by the Federal Government in storing the commodity; (D)allow the commodity produced in the United States to be marketed freely and competitively, both domestically and internationally; and
 (E)minimize discrepancies in marketing loan benefits across State boundaries and across county boundaries.
 (b)Repayment rates for upland cotton, long grain rice, and medium grain riceThe Secretary shall permit producers to repay a marketing assistance loan under section 201 for upland cotton, long grain rice, and medium grain rice at a rate that is the lesser of—
 (1)the loan rate established for the commodity under section 202, plus interest (determined in accordance with section 163 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7283)); or
 (2)the prevailing world market price for the commodity, as determined and adjusted by the Secretary in accordance with this section.
 (c)Repayment rates for extra long staple cottonRepayment of a marketing assistance loan for extra long staple cotton shall be at the loan rate established for the commodity under section 202, plus interest (determined in accordance with section 163 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7283)).
 (d)Prevailing world market priceFor purposes of this section and section 207, the Secretary shall prescribe by regulation— (1)a formula to determine the prevailing world market price for each of upland cotton, long grain rice, and medium grain rice; and
 (2)a mechanism by which the Secretary shall announce periodically those prevailing world market prices.
					(e)Adjustment of prevailing world market price for upland cotton, long grain rice, and medium grain
			 rice
 (1)RiceThe prevailing world market price for long grain rice and medium grain rice determined under subsection (d) shall be adjusted to United States quality and location.
 (2)CottonThe prevailing world market price for upland cotton determined under subsection (d)— (A)shall be adjusted to United States quality and location, with the adjustment to include—
 (i)a reduction equal to any United States Premium Factor for upland cotton of a quality higher than Middling (M) 13/32-inch; and
 (ii)the average costs to market the commodity, including average transportation costs, as determined by the Secretary; and
 (B)may be further adjusted, during the period beginning on the date of enactment of this Act and ending on July 31, 2025, if the Secretary determines the adjustment is necessary—
 (i)to minimize potential loan forfeitures; (ii)to minimize the accumulation of stocks of upland cotton by the Federal Government;
 (iii)to ensure that upland cotton produced in the United States can be marketed freely and competitively, both domestically and internationally; and
 (iv)to ensure an appropriate transition between current-crop and forward-crop price quotations, except that the Secretary may use forward-crop price quotations prior to July 31 of a marketing year only if—
 (I)there are insufficient current-crop price quotations; and (II)the forward-crop price quotation is the lowest such quotation available.
 (3)Guidelines for additional adjustmentsIn making adjustments under this subsection, the Secretary shall establish a mechanism for determining and announcing the adjustments in order to avoid undue disruption in the United States market.
 (f)Repayment rates for confectionery and other kinds of sunflower seedsThe Secretary shall permit the producers on a farm to repay a marketing assistance loan under section 201 for confectionery and each other kind of sunflower seed (other than oil sunflower seed) at a rate that is the lesser of—
 (1)the loan rate established for the commodity under section 202, plus interest (determined in accordance with section 163 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7283)); or
 (2)the repayment rate established for oil sunflower seed. (g)Payment of cotton storage costsEffective for each of the 2019 through 2024 crop years, the Secretary shall make cotton storage payments available in the same manner, and at the same rates as the Secretary provided storage payments for the 2006 crop of cotton, except that the rates shall be reduced by 10 percent.
 (h)Repayment rate for peanutsThe Secretary shall permit producers on a farm to repay a marketing assistance loan for peanuts under section 201 at a rate that is the lesser of—
 (1)the loan rate established for peanuts under section 202(a)(20), plus interest (determined in accordance with section 163 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7283)); or
 (2)a rate that the Secretary determines will— (A)minimize potential loan forfeitures;
 (B)minimize the accumulation of stocks of peanuts by the Federal Government; (C)minimize the cost incurred by the Federal Government in storing peanuts; and
 (D)allow peanuts produced in the United States to be marketed freely and competitively, both domestically and internationally.
						(i)Authority To temporarily adjust repayment rates
 (1)Adjustment authorityIn the event of a severe disruption to marketing, transportation, or related infrastructure, the Secretary may modify the repayment rate otherwise applicable under this section for marketing assistance loans under section 201 for a loan commodity.
 (2)DurationAny adjustment made under paragraph (1) in the repayment rate for marketing assistance loans for a loan commodity shall be in effect on a short-term and temporary basis, as determined by the Secretary.
					205.Loan deficiency payments
				(a)Availability of loan deficiency payments
 (1)In generalExcept as provided in subsection (d), the Secretary may make loan deficiency payments available to producers on a farm that, although eligible to obtain a marketing assistance loan under section 201 with respect to a loan commodity, agree to forgo obtaining the loan for the commodity in return for loan deficiency payments under this section.
					(2)Unshorn pelts, hay, and silage
 (A)Marketing assistance loansSubject to subparagraph (B), nongraded wool in the form of unshorn pelts and hay and silage derived from a loan commodity are not eligible for a marketing assistance loan under section 201.
 (B)Loan deficiency paymentEffective for each of the 2019 through 2024 crop years, the Secretary may make loan deficiency payments available under this section to producers on a farm that produce unshorn pelts or hay and silage derived from a loan commodity.
 (b)ComputationA loan deficiency payment for a loan commodity or commodity referred to in subsection (a)(2) shall be equal to the product obtained by multiplying—
 (1)the payment rate determined under subsection (c) for the commodity; and (2)the quantity of the commodity produced by the eligible producers, excluding any quantity for which the producers obtain a marketing assistance loan under section 201.
					(c)Payment rate
 (1)In generalIn the case of a loan commodity, the payment rate shall be the amount by which— (A)the loan rate established under section 202 for the loan commodity; exceeds
 (B)the rate at which a marketing assistance loan for the loan commodity may be repaid under section 204.
 (2)Unshorn peltsIn the case of unshorn pelts, the payment rate shall be the amount by which— (A)the loan rate established under section 202 for ungraded wool; exceeds
 (B)the rate at which a marketing assistance loan for ungraded wool may be repaid under section 204. (3)Hay and silageIn the case of hay or silage derived from a loan commodity, the payment rate shall be the amount by which—
 (A)the loan rate established under section 202 for the loan commodity from which the hay or silage is derived; exceeds
 (B)the rate at which a marketing assistance loan for the loan commodity may be repaid under section 204.
 (d)Exception for extra long staple cottonThis section shall not apply with respect to extra long staple cotton. (e)Effective date for payment rate determinationThe Secretary shall determine the amount of the loan deficiency payment to be made under this section to the producers on a farm with respect to a quantity of a loan commodity or commodity referred to in subsection (a)(2) using the payment rate in effect under subsection (c) as of the date the producers request the payment.
				206.Payments in lieu of loan deficiency payments for grazed acreage
				(a)Eligible producers
 (1)In generalEffective for each of the 2019 through 2024 crop years, in the case of a producer that would be eligible for a loan deficiency payment under section 205 for wheat, barley, or oats, but that elects to use acreage planted to the wheat, barley, or oats for the grazing of livestock, the Secretary shall make a payment to the producer under this section if the producer enters into an agreement with the Secretary to forgo any other harvesting of the wheat, barley, or oats on that acreage.
 (2)Grazing of triticale acreageEffective for each of the 2019 through 2024 crop years, with respect to a producer on a farm that uses acreage planted to triticale for the grazing of livestock, the Secretary shall make a payment to the producer under this section if the producer enters into an agreement with the Secretary to forgo any other harvesting of triticale on that acreage.
					(b)Payment amount
 (1)In generalThe amount of a payment made under this section to a producer on a farm described in subsection (a)(1) shall be equal to the amount determined by multiplying—
 (A)the loan deficiency payment rate determined under section 205(c) in effect, as of the date of the agreement, for the county in which the farm is located; and
 (B)the payment quantity determined by multiplying— (i)the quantity of the grazed acreage on the farm with respect to which the producer elects to forgo harvesting of wheat, barley, or oats; and
 (ii)(I)the payment yield in effect for the calculation of price loss coverage with respect to that loan commodity on the farm;
 (II)in the case of a farm for which agriculture risk coverage is elected under section 106(a), the payment yield that would otherwise be in effect with respect to that loan commodity on the farm in the absence of that election; or
 (III)in the case of a farm for which no payment yield is otherwise established for that loan commodity on the farm, an appropriate yield established by the Secretary in a manner consistent with section 102(a).
 (2)Grazing of triticale acreageThe amount of a payment made under this section to a producer on a farm described in subsection (a)(2) shall be equal to the amount determined by multiplying—
 (A)the loan deficiency payment rate determined under section 205(c) in effect for wheat, as of the date of the agreement, for the county in which the farm is located; and
 (B)the payment quantity determined by multiplying— (i)the quantity of the grazed acreage on the farm with respect to which the producer elects to forgo harvesting of triticale; and
 (ii)(I)the payment yield in effect for the calculation of price loss coverage with respect to wheat on the farm;
 (II)in the case of a farm for which agriculture risk coverage is elected under section 106(a), the payment yield that would otherwise be in effect for wheat on the farm in the absence of that election; or
 (III)in the case of a farm for which no payment yield is otherwise established for wheat on the farm, an appropriate yield established by the Secretary in a manner consistent with section 102(a).
								(c)Time, manner, and availability of payment
 (1)Time and mannerA payment under this section shall be made at the same time and in the same manner as loan deficiency payments are made under section 205.
					(2)Availability
 (A)In generalThe Secretary shall establish an availability period for the payments authorized by this section. (B)Certain commoditiesIn the case of wheat, barley, and oats, the availability period shall be consistent with the availability period for the commodity established by the Secretary for marketing assistance loans under this title.
 (d)Prohibition on crop insurance indemnity or noninsured crop assistanceA 2019 through 2024 crop of wheat, barley, oats, or triticale planted on acreage that a producer elects, in the agreement required by subsection (a), to use for the grazing of livestock in lieu of any other harvesting of the crop shall not be eligible for an indemnity under a policy or plan of insurance authorized under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) or noninsured crop assistance under section 196 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333).
				207.Special marketing loan provisions for upland cotton
				(a)Special import quota
 (1)Definition of special import quotaIn this subsection, the term special import quota means a quantity of imports that is not subject to the overquota tariff rate of a tariff rate quota.
					(2)Establishment
 (A)In generalThe President shall carry out an import quota program, as provided in this subsection.
 (B)Program requirementsWhenever the Secretary determines and announces that for any consecutive 4-week period, the Friday through Thursday average price quotation for the lowest-priced United States growth, as quoted for Middling (M) 13/32-inch cotton, delivered to a definable and significant international market, as determined by the Secretary, exceeds the prevailing world market price, there shall immediately be in effect a special import quota.
 (3)QuantityThe quota shall be equal to the consumption during a 1-week period of cotton by domestic mills at the seasonally adjusted average rate of the most recent 3 months for which official data of the Department of Agriculture are available or, in the absence of sufficient data, as estimated by the Secretary.
 (4)ApplicationThe quota shall apply to upland cotton— (A)purchased not later than 90 days after the date of the announcement of the Secretary under paragraph (2); and
 (B)entered into the United States not later than 180 days after that date.
 (5)OverlapA special quota period may be established that overlaps any existing quota period if required by paragraph (2), except that a special quota period may not be established under this subsection if a quota period has been established under subsection (b).
 (6)Preferential tariff treatmentThe quantity under a special import quota shall be considered to be an in-quota quantity for purposes of—
 (A)section 213(d) of the Caribbean Basin Economic Recovery Act (19 U.S.C. 2703(d)); (B)section 204 of the Andean Trade Preference Act (19 U.S.C. 3203);
 (C)section 503(d) of the Trade Act of 1974 (19 U.S.C. 2463(d)); and (D)General Note 3(a)(iv) to the Harmonized Tariff Schedule.
 (7)LimitationThe quantity of cotton entered into the United States during any marketing year under the special import quota established under this subsection may not exceed the equivalent of 10 weeks of consumption of upland cotton by domestic mills at the seasonally adjusted average rate of the 3 months immediately preceding the first special import quota established in any marketing year.
					(b)Limited global import quota for upland cotton
 (1)DefinitionsIn this subsection: (A)DemandThe term demand means—
 (i)the average seasonally adjusted annual rate of domestic mill consumption of cotton during the most recent 3 months for which official data of the Department of Agriculture are available or, in the absence of sufficient data, as estimated by the Secretary; and
 (ii)the larger of— (I)average exports of upland cotton during the preceding 6 marketing years; or
 (II)cumulative exports of upland cotton plus outstanding export sales for the marketing year in which the quota is established.
 (B)Limited global import quotaThe term limited global import quota means a quantity of imports that is not subject to the overquota tariff rate of a tariff rate quota.
 (C)SupplyThe term supply means, using the latest official data of the Department of Agriculture— (i)the carryover of upland cotton at the beginning of the marketing year (adjusted to 480-pound bales) in which the quota is established;
 (ii)production of the current crop; and (iii)imports to the latest date available during the marketing year.
 (2)ProgramThe President shall carry out an import quota program that provides that whenever the Secretary determines and announces that the average price of the base quality of upland cotton, as determined by the Secretary, in the designated spot markets for a month exceeded 130 percent of the average price of the quality of cotton in the markets for the preceding 36 months, notwithstanding any other provision of law, there shall immediately be in effect a limited global import quota subject to the following conditions:
 (A)QuantityThe quantity of the quota shall be equal to 21 days of domestic mill consumption of upland cotton at the seasonally adjusted average rate of the most recent 3 months for which official data of the Department of Agriculture are available or, in the absence of sufficient data, as estimated by the Secretary.
 (B)Quantity if prior quotaIf a quota has been established under this subsection during the preceding 12 months, the quantity of the quota next established under this subsection shall be the smaller of 21 days of domestic mill consumption calculated under subparagraph (A) or the quantity required to increase the supply to 130 percent of the demand.
 (C)Preferential tariff treatmentThe quantity under a limited global import quota shall be considered to be an in-quota quantity for purposes of—
 (i)section 213(d) of the Caribbean Basin Economic Recovery Act (19 U.S.C. 2703(d)); (ii)section 204 of the Andean Trade Preference Act (19 U.S.C. 3203);
 (iii)section 503(d) of the Trade Act of 1974 (19 U.S.C. 2463(d)); and (iv)General Note 3(a)(iv) to the Harmonized Tariff Schedule.
 (D)Quota entry periodWhen a quota is established under this subsection, cotton may be entered under the quota during the 90-day period beginning on the date the quota is established by the Secretary.
 (3)No overlapNotwithstanding paragraph (2), a quota period may not be established that overlaps an existing quota period or a special quota period established under subsection (a).
					(c)Economic adjustment assistance to users of upland cotton
 (1)In generalSubject to paragraph (2), the Secretary shall, on a monthly basis, make economic adjustment assistance available to domestic users of upland cotton in the form of payments for all documented use of that upland cotton during the previous monthly period regardless of the origin of the upland cotton.
 (2)Value of assistanceThe value of the assistance provided under paragraph (1) shall be 3 cents per pound.
 (3)Allowable purposesEconomic adjustment assistance under this subsection shall be made available only to domestic users of upland cotton that certify that the assistance shall be used only to acquire, construct, install, modernize, develop, convert, or expand land, plant, buildings, equipment, facilities, or machinery.
 (4)Review or auditThe Secretary may conduct such review or audit of the records of a domestic user under this subsection as the Secretary determines necessary to carry out this subsection.
 (5)Improper use of assistanceIf the Secretary determines, after a review or audit of the records of the domestic user, that economic adjustment assistance under this subsection was not used for the purposes specified in paragraph (3), the domestic user shall be—
 (A)liable for the repayment of the assistance to the Secretary, plus interest, as determined by the Secretary; and
 (B)ineligible to receive assistance under this subsection for a period of 1 year following the determination of the Secretary.
						208.Special competitive provisions for extra long staple cotton
 (a)Competitiveness programNotwithstanding any other provision of law, during the period beginning on the date of enactment of this Act and ending on July 31, 2025, the Secretary shall carry out a program—
 (1)to maintain and expand the domestic use of extra long staple cotton produced in the United States; (2)to increase exports of extra long staple cotton produced in the United States; and
 (3)to ensure that extra long staple cotton produced in the United States remains competitive in world markets.
 (b)Payments under program; triggerUnder the program, the Secretary shall make payments available under this section whenever— (1)for a consecutive 4-week period, the world market price for the lowest priced competing growth of extra long staple cotton (adjusted to United States quality and location and for other factors affecting the competitiveness of that cotton), as determined by the Secretary, is below the prevailing United States price for a competing growth of extra long staple cotton; and
 (2)the lowest priced competing growth of extra long staple cotton (adjusted to United States quality and location and for other factors affecting the competitiveness of that cotton), as determined by the Secretary, is less than 134 percent of the loan rate for extra long staple cotton.
 (c)Eligible recipientsThe Secretary shall make payments available under this section to domestic users of extra long staple cotton produced in the United States and exporters of extra long staple cotton produced in the United States that enter into an agreement with the Commodity Credit Corporation to participate in the program under this section.
 (d)Payment amountPayments under this section shall be based on the product obtained by multiplying— (1)the difference in the prices referred to in subsection (b)(1) during the fourth week of the consecutive 4-week period; and
 (2)the amount of documented purchases by domestic users and sales for export by exporters made in the week following that consecutive 4-week period.
					209.Availability of recourse loans for high moisture feed grains and seed cotton
				(a)High moisture feed grains
 (1)Definition of high moisture StateIn this subsection, the term high moisture state means corn or grain sorghum having a moisture content in excess of Commodity Credit Corporation standards for marketing assistance loans made by the Secretary under section 201.
 (2)Recourse loans availableFor each of the 2019 through 2024 crops of corn and grain sorghum, the Secretary shall make available recourse loans, as determined by the Secretary, to producers on a farm that—
 (A)normally harvest all or a portion of their crop of corn or grain sorghum in a high moisture state; (B)present—
 (i)certified scale tickets from an inspected, certified commercial scale, including a licensed warehouse, feedlot, feed mill, distillery, or other similar entity approved by the Secretary, pursuant to regulations issued by the Secretary; or
 (ii)field or other physical measurements of the standing or stored crop in regions of the United States, as determined by the Secretary, that do not have certified commercial scales from which certified scale tickets may be obtained within reasonable proximity of harvest operation;
 (C)certify that the producers on the farm were the owners of the feed grain at the time of delivery to, and that the quantity to be placed under loan under this subsection was in fact harvested on the farm and delivered to, a feedlot, feed mill, or commercial or on-farm high-moisture storage facility, or to a facility maintained by the users of corn and grain sorghum in a high moisture state; and
 (D)comply with deadlines established by the Secretary for harvesting the corn or grain sorghum and submit applications for loans under this subsection within deadlines established by the Secretary.
 (3)Eligibility of acquired feed grainsA loan under this subsection shall be made on a quantity of corn or grain sorghum of the same crop acquired by the producer in a quantity equal to the product obtained by multiplying—
 (A)the acreage of the corn or grain sorghum in a high moisture state harvested on the farm of the producer; and
 (B)the lower of— (i)the payment yield in effect for the calculation of price loss coverage, or the payment yield deemed to be in effect or established under subclause (II) or (III) of section 206(b)(1)(B)(ii), with respect to corn or grain sorghum on a field that is similar to the field from which the corn or grain sorghum referred to in subparagraph (A) was obtained; or
 (ii)the actual yield of corn or grain sorghum on a field, as determined by the Secretary, that is similar to the field from which the corn or grain sorghum referred to in subparagraph (A) was obtained.
 (b)Recourse loans available for seed cottonFor each of the 2019 through 2024 crops of upland cotton and extra long staple cotton, the Secretary shall make available recourse seed cotton loans, as determined by the Secretary, on any production.
 (c)Repayment ratesRepayment of a recourse loan made under this section shall be at the loan rate established for the commodity by the Secretary, plus interest (determined in accordance with section 163 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7283)).
				210.Adjustments of loans
 (a)Adjustment authoritySubject to subsection (e), the Secretary may make appropriate adjustments in the loan rates for any loan commodity (other than cotton) for differences in grade, type, quality, location, and other factors.
 (b)Manner of adjustmentThe adjustments under subsection (a) shall, to the maximum extent practicable, be made in such a manner that the average loan level for the commodity will, on the basis of the anticipated incidence of the factors, be equal to the level of support determined in accordance with this title.
				(c)Adjustment on county basis
 (1)In generalThe Secretary may establish loan rates for a crop for producers in individual counties in a manner that results in the lowest loan rate being 95 percent of the national average loan rate, if those loan rates do not result in an increase in outlays.
 (2)ProhibitionAdjustments under this subsection shall not result in an increase in the national average loan rate for any year.
					(d)Adjustment in loan rate for cotton
 (1)In generalThe Secretary may make appropriate adjustments in the loan rate for cotton for differences in quality factors.
 (2)Types of adjustmentsLoan rate adjustments under paragraph (1) may include— (A)the use of non-spot market price data, in addition to spot market price data, that would enhance the accuracy of the price information used in determining quality adjustments under this subsection;
 (B)adjustments in the premiums or discounts associated with upland cotton with a staple length of 33 or above due to micronaire with the goal of eliminating any unnecessary artificial splits in the calculations of the premiums or discounts; and
 (C)such other adjustments as the Secretary determines appropriate, after consultations conducted in accordance with paragraph (3).
						(3)Consultation with private sector
 (A)Prior to revisionIn making adjustments to the loan rate for cotton (including any review of the adjustments) as provided in this subsection, the Secretary shall consult with representatives of the United States cotton industry.
 (B)Inapplicability of Federal advisory committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to consultations under this subsection.
 (4)Review of adjustmentsThe Secretary may review the operation of the upland cotton quality adjustments implemented pursuant to this subsection and may make further adjustments to the administration of the loan program for upland cotton, by revoking or revising any adjustment taken under paragraph (2).
 (e)RiceThe Secretary shall not make adjustments in the loan rates for long grain rice and medium grain rice, except for differences in grade and quality (including milling yields).
				IIIAdministration
			301.Administration generally
 (a)Use of commodity credit corporationThe Secretary shall use the funds, facilities, and authorities of the Commodity Credit Corporation to carry out this Act.
 (b)Determinations by SecretaryA determination made by the Secretary under this Act shall be final and conclusive. (c)Regulations (1)In generalExcept as otherwise provided in this subsection, not later than 90 days after the date of enactment of this Act, the Secretary and the Commodity Credit Corporation, as appropriate, shall promulgate such regulations as are necessary to implement this Act and the amendments made by this Act.
 (2)ProcedureThe promulgation of the regulations and administration of this Act and the amendments made by this Act shall be made without regard to—
 (A)the notice and comment provisions of section 553 of title 5, United States Code; (B)chapter 35 of title 44, United States Code (commonly known as the Paperwork Reduction Act); and
 (C)the Statement of Policy of the Secretary of Agriculture effective July 24, 1971 (36 Fed. Reg. 13804), relating to notices of proposed rulemaking and public participation in rulemaking.
 (3)Congressional review of agency rulemakingIn carrying out this subsection, the Secretary shall use the authority provided under section 808 of title 5, United States Code.
					(d)Adjustment authority related to trade agreements compliance
 (1)Required determination; adjustmentIf the Secretary determines that expenditures under this Act that are subject to the total allowable domestic support levels under the Uruguay Round Agreements (as defined in section 2 of the Uruguay Round Agreements Act (19 U.S.C. 3501)) will exceed those allowable levels for any applicable reporting period, the Secretary shall, to the maximum extent practicable, make adjustments in the amount of those expenditures during that period to ensure that those expenditures do not exceed the allowable levels.
 (2)Congressional notificationBefore making any adjustment under paragraph (1), the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report describing the determination made under that paragraph and the extent of the adjustment to be made.
					302.Suspension of permanent price support authority
 (a)Agricultural adjustment Act of 1938The following provisions of the Agricultural Adjustment Act of 1938 shall not be applicable to the 2019 through 2024 crops of covered commodities and cotton:
 (1)Parts II through V of subtitle B of title III (7 U.S.C. 1326 et seq.). (2)In the case of upland cotton, section 377 (7 U.S.C. 1377).
 (3)Subtitle D of title III (7 U.S.C. 1379a et seq.). (4)Title IV (7 U.S.C. 1401 et seq.).
 (b)Agricultural Act of 1949The following provisions of the Agricultural Act of 1949 shall not be applicable to the 2019 through 2024 crops of covered commodities and cotton:
 (1)Section 101 (7 U.S.C. 1441). (2)Section 103(a) (7 U.S.C. 1444(a)).
 (3)Section 105 (7 U.S.C. 1444b). (4)Section 107 (7 U.S.C. 1445a).
 (5)Section 110 (7 U.S.C. 1445e). (6)Section 112 (7 U.S.C. 1445g).
 (7)Section 115 (7 U.S.C. 1445k). (8)Section 201 (7 U.S.C. 1446).
 (9)Title III (7 U.S.C. 1447 et seq.). (10)Title IV (7 U.S.C. 1421 et seq.), other than sections 404, 412, and 416 (7 U.S.C. 1424, 1429, and 1431).
 (11)Title V (7 U.S.C. 1461 et seq.). (12)Title VI (7 U.S.C. 1471 et seq.).
 (c)Suspension of certain quota provisionsThe joint resolution entitled A joint resolution relating to corn and wheat marketing quotas under the Agricultural Adjustment Act of 1938, as amended, approved May 26, 1941 (7 U.S.C. 1330 and 1340), shall not be applicable to the crops of wheat planted for harvest in the calendar years 2019 through 2024.
 303.Conforming amendmentsSections 1207 and 1208 of the Agricultural Act of 2014 (7 U.S.C. 9037, 9038) are repealed.  